Citation Nr: 1234539	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-10 558	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for heart murmur.  

2.  Entitlement to an initial compensable rating for right knee patellofemoral syndrome. 

3.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome. 

4.  Entitlement to an initial compensable rating for allergic rhinitis 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from July 2002 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The Veteran testified at a Board hearing before the undersigned in February 2012.  A hearing transcript has been associated with the record.  

At the Board hearing, the Veteran submitted additional VA treatment records pertaining to her knees dated in May 2010 from the Augusta, Georgia VA Medical Center.  Although the Veteran submitted a waiver of RO consideration of this evidence, in light of the need to remand for further development, the RO will have the opportunity to review this evidence.  

After the Board hearing, the Veteran submitted additional medical evidence pertaining to her heart murmur.  It does not appear that RO consideration of this evidence was waived.  Nevertheless, given that the Board grants this benefit herein, there is no prejudice to the Veteran in proceeding with this decision.
 
The issues of entitlement to initial compensable ratings for right knee patellofemoral syndrome, left knee patellofemoral syndrome and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a heart murmur that was incurred during active duty service.


CONCLUSION OF LAW

The criteria for service connection for heart murmur have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose duties to provide notice and assistance to claimants in order to assist them in substantiating their claims.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Inasmuch as this decision grants the Veteran's claim, no further notice or assistance is required to assist the Veteran in substantiating her claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) competent evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records contain reports of a functional heart murmur beginning in November 2007.  The Veteran provided a history during service of a heart murmur that was found in 2004; but service department records prior to November 2007, show that on many occasions she was reported to not have a murmur.  No other abnormal cardiology findings were reported.  

The Veteran was afforded a VA examination in October 2008 prior to her discharge from service.  After examining the Veteran, the examiner noted that the Veteran had a benign heart murmur, which was not observed at this examination.

However, an April 2010 private echocardiogram report showed a diagnosis of heart murmur and determined that the etiology was likely secondary to high flow state.  

At the Board hearing, the Veteran testified that she was diagnosed as having a heart murmur while on active duty.  She also indicated that her heart murmur had caused problems with receiving certain dental treatment.  

The evidence shows that a heart murmur was identified in service, and that a current heart murmur was identified shortly after service.  The murmur has, on at least one occasion been described as "benign;" but the Veteran has reported that it is not considered "benign" when she seeks dental treatment.  The current heart murmur is consistent with the murmur first identified in service.  Reasonable doubt is resolved in the Veteran's favor, and service connection is granted for the claimed heart murmur.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for heart murmur, is granted.


REMAND

At the Board hearing, the Veteran testified that she had received treatment for knee disabilities at the VA Medical Center (VAMC) in San Diego, California approximately six months previously; or approximately in August 2011.  Records of this treatment have not been associated with the Veteran's Virtual VA file.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from the San Diego VAMC.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

The Veteran's only VA examination was the one that took place in October 2008 prior to her discharge from service.  At that time, an X-ray examination of the left knee was normal.  She indicated that she experienced knee pain three to four times per week, but did not give any indication that it affected her work.  However, a May 2010 VA X-ray showed that there was a slight tilt of the left patella.  Further, at the Board hearing, the Veteran reported daily discomfort in both of her knees which caused problems at work.  

A new examination is required when there is evidence of an increase in disability since the last examination.  VAOPGCPREC 11-95 (1995).  In light of the evidence of a possible increase in severity, the Board finds that a new VA examination is necessary to determine the severity of the Veteran's bilateral knee disability. 

When a claimant's medical history indicates that her condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In Ardison, it was held that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id. 

At the Board hearing and at the October 2008 VA examination, the Veteran indicated that symptoms of allergic rhinitis were worse during summer time.  
The only VA examination; however, was done in the fall.  Hence a new examination is required.

At the Board hearing, the Veteran specifically requested that a 10 percent rating due to multiple noncompensable disabilities under 38 C.F.R. § 3.324 be considered if higher ratings were not awarded for her service-connected disabilities.  As this matter is inextricably intertwined with the increased rating claims, it should also be returned to the RO for consideration.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all records of the Veteran's treatment for knee disabilities and allergic rhinitis from the San Diego VAMC. 

2.  The agency of original jurisdiction should schedule the Veteran for a VA examination to ascertain the severity of her left and right knee disabilities.  

It is imperative that relevant parts of the Virtual VA file be made available to the examiner for review in connection with the examination.  

Any indicated evaluations, studies, and tests should be accomplished.  

The examiner should report the ranges of knee flexion and extension in degrees.  

The examiner should report whether there is any additional functional loss due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

The examiner should also report whether there is knee subluxation or instability, and if present, its severity. 

3.  The Veteran should be scheduled for a VA examination to ascertain the current severity of her allergic rhinitis.  The examination should be scheduled during summer so that her disability may be evaluated during a period of exacerbation.  

The relevant portions of the Virtual VA file must be reviewed in conjunction with the examination.  

Any indicated tests should be accomplished.  

The examiner should state whether the Veteran has nasal polyps, or greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side. 

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  If the disability ratings for the Veteran's service-connected disabilities remain noncompensable, the AOJ should specifically consider whether a 10 percent rating due to multiple noncompensable disabilities is warranted under 38 C.F.R.  § 3.324.  Thereafter, the case should be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


